In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J), dated July 13, 2005, which, upon a fact-finding order of the same court dated June 6, 2005, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of criminal possession of a weapon in the fourth degree and menacing in the third degree, adjudged her to be a juvenile delinquent and placed her on probation for a period of 12 months. The appeal brings up for review the fact-finding order dated June 6, 2005.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of Takeya B., 304 AD2d 825, 826 [2003]; Matter of Stafford B., 187 AD2d 649, 650 [1992]), we find that it was legally sufficient to establish beyond a reasonable doubt that the appellant committed acts which, if commit*704ted by an adult, would have constituted the crimes of criminal possession of a weapon in the fourth degree (see Matter of Rosario S., 18 AD3d 563 [2005]) and menacing in the third degree (see Matter of John F., 12 AD3d 509, 510 [2004]; Matter of Ramon M., 109 AD2d 882, 883 [1985]). Moreover, upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (cf. CPL 470.15 [5]). Schmidt, J.P., Crane, Santucci and Spolzino, JJ., concur.